Motion Granted; Motion Denied; Appeal Dismissed and Memorandum
Opinion filed September 29, 2016.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00668-CV


                   IN THE INTEREST OF J.J.R.P., A CHILD

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-52276


                  MEMORANDUM                    OPINION

      This is an appeal from a judgment signed April 20, 2016. On September 6,
2016, appellant, Briony Phillipa Pessell, filed a motion to “immediately dismiss
proceedings and send the case back to the trial court for the entry of judgment and
mandate.”

      Texas Rule of Appellate Procedure 42.1(a) dictates the options available to a
court of appeals concerning voluntary dismissal of a civil appeal. That rule
provides in relevant part:
      (a)   On Motion or By Agreement. The appellate court may dispose of an
            appeal as follows:

            (1)    On Motion of Appellant. In accordance with a motion of
                   appellant, the court may dismiss the appeal or affirm the
                   appealed judgment or order unless disposition would prevent a
                   party from seeking relief to which it otherwise may be entitled.

            (2)    By agreement. In accordance with an agreement signed by the
                   parties or their attorneys and filed with the clerk, the court may:

                   (A)     render judgment effectuating the parties’ agreements;

                   (B)     set aside the trial court’s judgment without regard to the
                           merits and remand the case to the trial court for rendition
                           of judgment in accordance with the agreements; or

                   (C)     abate the appeal and permit proceedings in the trial court
                           to effectuate the agreement.
Tex. R. App. P. 42.1(a).

      We are not permitted to both dismiss the appeal and remand the case, which
appellant requests. We are limited to the actions authorized by Rule 42.1(a). Here,
because dismissal is sought by appellant’s motion, not by agreement of the parties,
our only options are to dismiss the appeal or affirm the judgment. Tex. R. App. P.
42.1(a)(1). Therefore, we GRANT the motion only to the extent it asks for
dismissal of the appeal. The appeal is DISMISSED on appellant’s motion.

      Appellee’s motion to dismiss the appeal for lack of jurisdiction is DENIED
AS MOOT.



                                   PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.

                                          2